DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 6, 12-13 and 21 have been amended; support for claims 1 and 21 is found in original claim 10, the amendment to claim 6 was to delete limitations in the claim, and support for claim 12 is found in original claims 13 and 14, the amendment to claim 13 was to delete limitations that were moved into claim 12.
Claims 4, 10 and 14 have been cancelled.
Claims 1-3, 5-9, 11-13 and 15-21 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
The 35 USC § 102 claim rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-3, 5-9, 11-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 12 and 21 have been amended to include the allowable subject matter indicated in the previous office action. Claims 1, 12 and 21 are allowed over the prior art because of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM J FRANCIS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728